  Case 2:19-cv-09334-FMO-JC Document 23 Filed 11/15/19 Page 1 of 1 Page ID #:191

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-9334 FMO (JCx)                                     Date   Nov. 15, 2019
 Title           Summer Joy Lake v. Wells Fargo Bank, N.A., et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                          None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                         None Present
 Proceedings:            (In Chambers) Order re: Motion for Reconsideration

       Having reviewed pro se plaintiff Summer Joy Lake’s (“Lake”) Emergency Motion for
Reconsideration [], (Dkt. 22, “Motion”), the court concludes as follows. Although plaintiff contends
that the assignment of his claims to Jeannie Kim has been rescinded, (see id. at 1), he still fails
to address all of the Winter factors set forth in the Court’s Order of November 12, 2019. (See Dkt.
21, Court’s Order of November 12, 2019); Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,
20, 129 S.Ct. 365, 374 (2008). Additionally, based on plaintiffs prior representations regarding
the sale, it appears that the sale has occurred. Accordingly, IT IS ORDERED THAT plaintiff’s
Emergency Motion for Reconsideration (Document No. 22) is denied.

     This Order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.




                                                                                   00     :      00
                                                        Initials of Preparer             cw




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
